 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         EVAN BROWN, Individually and on
           Behalf of All Others Similarly Situated,          CASE NO. 19-cv-5514 BHS-JRC
11
                                  Plaintiff,                 ORDER ON PLAINTIFF’S
12                                                           MOTION FOR APPOINTMENT AS
                   v.                                        LEAD PLAINTIFF AND
13                                                           APPROVAL OF COUNSEL
           PAPA MURPHY’S HOLDINGS INC.,
14         et al,

15                                Defendant.

16          This case has been referred to this Court pursuant to General Order 02-19. This matter is

17   before the Court on plaintiff’s Motion for Appointment as Lead Plaintiff and Approval of

18   Counsel. Dkt. 15.

19          This putative class action alleges claims occurring under Section 14(e) and 20(a) of the

20   Securities Exchange Act of 1934 (“the Exchange Act”). The Private Securities Litigation Reform

21   Act of 1995 (“PSLRA”) provides that, inter alia, the Court is required to appoint a Lead Plaintiff

22   to represent the purported class. See 15 U.S.C. § 78u-4(a)(3). Having properly issued a notice

23   providing members of the purported plaintiff class with the information required pursuant to the

24
     ORDER ON PLAINTIFF’S MOTION FOR
     APPOINTMENT AS LEAD PLAINTIFF AND
     APPROVAL OF COUNSEL - 1
 1   PSLRA, plaintiff now moves for appointment as lead plaintiff in this matter. 15 U.S.C. § 78u-

 2   4(a)(3)(A)-(B); Dkt. 5.

 3           The Court “shall appoint as lead plaintiff the member or members of the purported

 4   plaintiff class that the court determines to be the most capable of adequately representing the

 5   interests of class members[,]” or the “most adequate plaintiff.” 15 U.S.C. § 78u-4(a)(3)(B)(i).

 6   The Court presumes that the most adequate plaintiff is the member who has either filed the

 7   complaint or made a motion in response to a notice; in the determination of the court, has the

 8   largest financial interest in the relief sought by the class; and otherwise satisfies the requirements

 9   of Rule 23 of the Federal Rules of Civil Procedure. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa)-(cc);

10   see also In re Cavanaugh, 306 F.3d. 726, 729 (9th Cir. 2002).

11           Here, it appears that no other member has moved for lead plaintiff in this action. Plaintiff

12   advised the Court that two other members previously filed actions arising from the same

13   allegations, but subsequently voluntarily dismissed their claims. As such, plaintiff as the largest

14   financial interest. Regarding the Rule 23 requirements, the Ninth Circuit has held that, at this

15   stage, the only a preliminary showing of “typicality” and “adequacy” are required. See

16   Cavanaugh, 306 F.3d. at 730; Fed. R. Civ. P. 23(a)(3)-(4).

17           Typicality requires that “the claims or defenses of the representative parties are typical of

18   the claims or defenses of the class[.]” Fed. R. Civ. P. 23(a)(3). The typicality requirement can be

19   satisfied where “other members have the same or similar injury, . . . and [] other class members

20   have been injured by the same course of conduct.” Ruiz Torres v. Mercer Canyons Inc., 835 F.3d

21   1125, 1141 (9th Cir. 2016) (quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.

22   1992). At this stage, it appears that plaintiff satisfies the typicality requirement, as the injury to

23

24
     ORDER ON PLAINTIFF’S MOTION FOR
     APPOINTMENT AS LEAD PLAINTIFF AND
     APPROVAL OF COUNSEL - 2
 1   all putative class members arose from the same conduct—defendants’ alleged material

 2   misleading Recommendation Statement. See Dkt. 1 at 2.

 3           To fulfill the adequacy requirement, the lead plaintiff must “fairly and adequately protect

 4   the interests of the class.” Fed. R. Civ. P. 23(a)(4). This rule can be satisfied when “counsel for

 5   the class is qualified and competent, the representative’s interests are not antagonistic to the

 6   interests of absent class members, and it is unlikely that the action is collusive.” Miller v. Ventro

 7   Corp., 2001 U.S. Dist. LEXIS 26027, *44 (N.D. Cal. November 28, 2001) (internal citations

 8   omitted). As the only class member actively pursuing this claim, it does not appear that

 9   plaintiff’s interests are adverse to the class.

10           Although appointment of counsel is subject to the court’s approval, the PSLRA “clearly

11   leaves the choice of class counsel in the hands of the lead plaintiff.” Cavanaugh, 306 F.3d. at

12   734. Plaintiff’s selected counsel, Monteverde and Associates, appear to possess the requisite

13   experience in litigating complex class action cases, including securities and merger related cases.

14           Accordingly, plaintiff’s Motion for Appointment as Lead Plaintiff and Approval of

15   Counsel (Dkt. 15) is hereby GRANTED as follows:

16       1) Pursuant to 15 U.S.C. § 78u-4(a)(3)(B), Evan Brown is appointed as Lead Plaintiff; and

17       2) Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), Evan Brown’s selection of Monteverde &

18       Associates PC (“Monteverde”) is approved and Monteverde is appointed Lead Counsel, and

19       his selection of Breskin, Johnson & Townsend PLLC (“Breskin Johnson & Townsend”) is

20       approved and Breskin Johnson & Townsend is appointed as Liaison Counsel. As Lead

21       Counsel, Monteverde shall have the following responsibilities and duties on behalf of Lead

22       Plaintiff and the putative class:

23
                     (a) preparing all pleadings;
24
     ORDER ON PLAINTIFF’S MOTION FOR
     APPOINTMENT AS LEAD PLAINTIFF AND
     APPROVAL OF COUNSEL - 3
 1
                    (b) briefing and argument of any and all motions;
 2                  (c) conducting any and all discovery proceedings;
 3                  (d) selecting and retaining experts;

 4                  (e) engaging in settlement negotiations with counsel for Defendants;

                    (f) preparing for trial and conducting the trial of this action; and
 5
                    (h) conducting or overseeing all other matters concerning the prosecution or
 6
                    resolution of this action.
 7
            The parties are further directed to this Court’s order granting the parties’ Stipulated
 8
     Motion Regarding Scheduling (Dkts. 12, 14), which set forth deadlines for the parties to meet
 9   and confer regarding the filing of an amended complaint and any response thereto. The parties

10   shall submit to the Court a proposed schedule no later than 28 days after entry of this Order, or

11   October 08, 2019.

            Plaintiff’s Motion for Appointment as Lead Plaintiff and Approval of Counsel (Dkt. 15)
12
     is hereby GRANTED. The Clerk of the Court is directed to note October 08, 2019 as the
13
     deadline by which the parties must submit to this court a proposed schedule regarding plaintiff’s
14
     amended complaint and defendants’ response.
15

16          Dated this 9th day of September, 2019.

17



                                                           A
18

19
                                                           J. Richard Creatura
20                                                         United States Magistrate Judge
21

22

23

24
     ORDER ON PLAINTIFF’S MOTION FOR
     APPOINTMENT AS LEAD PLAINTIFF AND
     APPROVAL OF COUNSEL - 4
